DETAILED ACTION
The following is a Non-Final Office Action per the Response to the Election/Restriction Requirement received on 25 June 2021.  Claims 2, 8 and 13-16 have been withdrawn.  Claims 1, 10, 13, 15 and 18 have been amended.  Claims 1-19 are pending in this application.  Claims 1, 3-7, 9-12 and 17-19 have been examined on their merits.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims (1, 12 and 17-19), 3-7 and 9-11) in the reply filed on 25 June 2021 is acknowledged.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Denmark on 20 August 2018. It is noted, however, that applicant has not filed a certified copy of the PA 201870538 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 20 August 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a model predictive control (MPC) unit” in claims 1, 12, and 18; “the weighting determination unit” in claims 1, 4, 6, 7 and 18; and “a wear estimator” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 includes the grammatical error, “the wear measure comprises a cumulative measure of wear …”.  Suggested claim language, “the wear measure comprises of a cumulative measure of wear …”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The breath of “a model 

Claims 3-7, 9-12 and 17, dependent from claim 1, stand rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-7, 9-12 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claim limitations of “a model predictive control (MPC) unit” (claims 1, 12, and 18) and “a wear estimator” (claim 10) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The breath of claims 1 (including dependent claims 3-7, 9-12 and 17), 10, 12 and 18 are unknown since the Specification fails to recite clear structure for the claim elements. Therefore, the claims are indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following claims recite limitations that lack sufficient antecedent basis for the limitations in the claims:
Claim 1 recites “the cost weighting” in lines 7, 14-15 and 16.  For the purpose of examination, the claim limitation has been interpreted as “the corresponding cost weighting”.
	
Claim 18 recites “the cost weighting” in lines 11, 18-17 and 20.  For the purpose of examination, the claim limitation has been interpreted as “the corresponding cost weighting”.

Claim 19 recites “the wear cost” in line 14.  For the purpose of examination, 
the claim limitation has been interpreted as “the corresponding wear cost”.

Claims 3-7, 9-12 and 17, dependent from claim 1, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7, 9-12 and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

At step 1, claim 1 recites a control system comprising of a concrete device (i.e. a weighting determination unit (pg. 5, par. [0071]; a weighting determination unit 

At step 2A, prong one, the claim recites “determine the control signal based at least in part on a cost function comprising a wear cost relating to one or more types of wear of the winding turbine, and a corresponding cost weighting”; and “determine, based at least in part on a difference between the target wear and the wear measure, a weighting adjustment for at least part of the cost weighting of the cost function, wherein the cost weighting defines a relative weighting of the war cost in the cost function”.  

The limitations of “determine the control signal based at least in part on a cost function comprising a wear cost relating to one or more types of wear of the wind turbine, and a corresponding cost weighting” (U.S. Patent Publication No. 2020/0056588 A1, pg. 4, par. [0057] and [0058]); and “determine, based at least in part on a difference between the target wear and the wear measure, a weighting adjustment for at least part of the cost weighting of the cost function, wherein the cost weighting defines a relative weighting of the war cost in the cost function” (U.S. Patent Publication No. 2020/0056588 A1, pg. 5, par. [0070]) are processes performed by use of mathematical calculations.

	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations per use of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstracts ideas.  According, the claim recites an abstract idea.


predictive control (MPC) unit”; “receive a reference signal comprising a target wear”;  “receive a feedback signal comprising a wear measure of the wind turbine”; and “set the cost weighting based at least in part on the weighting adjustment”.

	The weighting determination unit is recited at a high level of generality and recited so generically it represents no more than mere instruction to apply the judicial exception on a computer component (see MPEP 2106.05(f)). 

	The model predictive control (MPC) unit is recited at a high level of generality and recited so generically it represents no more than mere instruction to apply the judicial exception using software working in conjunction with a computer component (see MPEP 2106.05(f)). 

	The “wind turbine” is generally recited at a high level of generality and merely limits the abstract idea to a field of use.  The Courts have found “a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’ Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” (MPEP 2106.05(h)).



	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

	At Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed, with respect to the integration of the abstract idea into a practical application, the additional elements of the “weighting determination unit” and “model predictive control (MPC) unit”, amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 

	The additional element of the wind turbine, as discussed above, merely limits the invention to a field of use.  Wherein, limiting the invention to a field of use cannot provide an inventive concept.  Thus, the claim is not patent eligible.  


The limitations of claims 3-17 merely further add details to the wear measure (claims 3, 5, 9, 10 and 11), determining the weighting adjustment (claim 4, 6 and 7), and determining the control signal (claim 12) and the target wear (claim 17). 

	The further details of the wear measure of the reference signal (claims 3, 5, 9, 10 and 11) and target wear of the feedback signal (claim 17) represent mere data gathering that is necessary for use of the recited judicial exception, as the reference signal and feedback signal are used in the mathematical calculation of a weighting adjustment.  The receipt of the reference signal and feedback signal is recited at a high level of generally and recited so generically it represents no more than an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g)).  In addition, the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “electronic recordkeeping” and “storing and retrieving information in memory”.  


	The limitation of “generate the wear measure based at least in part on the current operational state” (U.S. Patent Publication No. 2020/0056588 A1, pg. 3, par. [0050]) in claim 10 is a process performed by use of a mathematical calculation.  Wherein, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations per use of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstracts ideas.  According, the claim recites an abstract idea.

The additional details of determining the weighting adjustment (claims 4, 6 and 7; U.S. Patent Publication No. 2020/0056588 A1, pg. 5, par. [0070]) is directed to a process performed by use of a mathematical calculation. Wherein, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations per use of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstracts ideas.  According, the claim recites an abstract idea.

The further details of determining the control signal (claim 12; U.S. Patent Publication No. 2020/0056588 A1, pg. 4, par. [0057] and [0058]) is directed to a process performed by use of a mathematical calculation.  Wherein, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations per use of 

Claim 19 represents an equivalent method claim to claim 1 and is rejected under the same rationale as claim 1.  

Claim 18 represents a wind turbine claim comprising of the control system of claim 1, and the control system of claim 18 is rejected under the same rationale as claim 1.  

Claim 18 further includes the elements of “a wind turbine, comprising: a tower; a nacelle disposed on the tower; and a rotor extending from the nacelle and having a plurality of blades disposed at a distal end thereof” that is generally recited at a high level of generality and merely limits the abstract idea to a field of use.  The Courts have found “a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’ Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981).  Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” (MPEP 2106.05(h)).  In addition, as discussed above, limiting the invention to a field of use cannot provide an inventive concept.  Thus, the claim is not patent eligible.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to wind turbines and monitoring degradation/wear in a system.

U.S. Patent Publication No. 2013/0035798 A1 discloses a method for operating a wind power plant where the operation of the power plant is performed in relation to a wind prediction of wind data for a time frame extending to a future time is performed.

U.S. Patent Publication No. 2013/0204447 A1 discloses a method of controlling load of a wind turbine in accordance with a rate of wear experienced by the wind turbine as a result of current operating conditions.

U.S. Patent Publication No. 2019/0048849 A1 discloses a method of controlling a wind turbine in which blade pitch is controlled to balance wear on a main bearing and blade bearings of a rotor.

	U.S. Patent Publication No. 2020/0025177 A1 discloses a system and method employing wear debris sensors to monitor operation of a lubricated mechanical system such as a gearbox (e.g., in a wind turbine), a transmission or an engine in order to control operation of the gearbox in order to reduce damage and/or extend the useful life of the gearbox.


	
	Danmark Patent Publication No. DK 178737 B1 discloses a control method and a wind turbine for adaptively adjusting an operation of the wind turbine to maintain maximum power production during degraded conditions.

	European Patent Publication No. EP 3 055 557 B1 discloses methods and systems for controlling a wind turbine in a manner that takes into account a degree of damage to one or more components of the turbine.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JENNIFER L NORTON/Primary Examiner, Art Unit 2117